 Case 3:21-cv-14631-ZNQ-TJB Document 1 Filed 08/05/21 Page 1 of 11 PageID: 1




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 Channa Lefkowitz, individually and on behalf of all others
 similarly situated,                                                    Civil Action No: 3:21-cv-14631
                                           Plaintiff,
                                                                        CLASS ACTION COMPLAINT

                                                                        DEMAND FOR JURY TRIAL




        -v.-
 Convergent Outsourcing, Inc.,

                                       Defendant(s).

       Plaintiff Channa Lefkowitz, (hereinafter referred to as “Plaintiff”) brings this Class Action

Complaint by and through her attorneys, Stein Saks, PLLC, against Defendant Convergent

Outsourcing, Inc. (hereinafter referred to as “Defendant”), individually and on behalf of a class of

all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff's personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (“the FDCPA”) in 1977 in

   response to the “abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors.” 15 U.S.C. §1692(a). At that time, Congress was concerned

   that “abusive debt collection practices contribute to the number of personal bankruptcies, to

   marital instability, to the loss of jobs, and to invasions of individual privacy.” Id. Congress

   concluded that “existing laws…[we]re inadequate to protect consumers,” and that “the effective




                                                  1
Case 3:21-cv-14631-ZNQ-TJB Document 1 Filed 08/05/21 Page 2 of 11 PageID: 2




  collection of debts” does not require “misrepresentation or other abusive debt collection

  practices.” 15 U.S.C. §§ 1692(b) & (c).

     2.      Congress explained that the purpose of the Act was not only to eliminate abusive

  debt collection practices, but also to “[e]nsure that those debt collectors who refrain from using

  abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). After

  determining that the existing consumer protection laws were inadequate Id. § l692(b), Congress

  gave consumers a private cause of action against debt collectors who fail to comply with the

  Act. Id. § 1692k.

                                 JURISDICTION AND VENUE

     3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

  15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the State law claims in this

  action pursuant to 28 U.S.C. § 1367(a).

     4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

  where the Plaintiff resides, as well as where a substantial part of the events or omissions giving

  rise to the claim occurred.

                                  NATURE OF THE ACTION

     5.      Plaintiff brings this class action on behalf of a class of New Jersey consumers under

  § 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

  Collections Practices Act (“FDCPA”), and

     6.      Plaintiff is seeking damages and declaratory relief.

                                             PARTIES

     7.      Plaintiff is a resident of the State of New Jersey, County of Ocean.




                                                2
Case 3:21-cv-14631-ZNQ-TJB Document 1 Filed 08/05/21 Page 3 of 11 PageID: 3




     8.       Defendant is a “debt collector” as the phrase is defined in 15 U.S.C. § 1692(a)(6),

  with an address for service of process at C T Corporation System, 28 Liberty St., New York,

  New York, 10005.

     9.       Upon information and belief, Defendant uses the mail, telephone, and facsimile and

  regularly engages in business, the principal purpose of which is to attempt to collect debts

  alleged to be due another.

                                       CLASS ALLEGATIONS

     10.      Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

  P. 23(a) and 23(b)(3).

     11.      The Class consists of:

              a. all individuals with addresses in the State of New Jersey;

              b. to whom Defendant sent a collection letter attempting to collect a consumer debt;

              c. listing a charge for Equipment without stating that the equipment can be returned;

              d. which letter was sent on or after a date one (1) year prior to the filing of this

                 action and on or before a date twenty-one (2l) days after the filing of this action.

     12.      The identities of all class members are readily ascertainable from the records of

  Defendant and those companies and entities on whose behalf they attempt to collect and/or have

  purchased debts.

     13.      Excluded from the Plaintiff Class are the Defendant and all officers, members,

  partners, managers, directors and employees of the Defendant and their respective immediate

  families, and legal counsel for all parties to this action, and all members of their immediate

  families.




                                                3
Case 3:21-cv-14631-ZNQ-TJB Document 1 Filed 08/05/21 Page 4 of 11 PageID: 4




     14.     There are questions of law and fact common to the Plaintiff Class, which common

  issues predominate over any issues involving only individual class members. The principal issue

  is whether the Defendant’s written communications to consumers, in the form attached as

  Exhibit A violates 15 U.S.C. §§ l692e and l692f et seq.

     15.     The Plaintiff’s claims are typical of the class members, as all are based upon the same

  facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

  Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

  handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

  nor her attorneys have any interests, which might cause them not to vigorously pursue this

  action.

     16.     This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

  well-defined community interest in the litigation:

             a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                 that the Plaintiff Class defined above is so numerous that joinder of all members

                 would be impractical.

             b. Common Questions Predominate: Common questions of law and fact exist as

                 to all members of the Plaintiff Class and those questions’ predominance over any

                 questions or issues involving only individual class members. The principal issue

                 is whether the Defendant’s written communications to consumers, in the form

                 attached as Exhibit A violates 15 U.S.C. §§ l692e and l692f et seq.




                                                4
Case 3:21-cv-14631-ZNQ-TJB Document 1 Filed 08/05/21 Page 5 of 11 PageID: 5




             c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                 The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                 Defendant’s common uniform course of conduct complained of herein.

             d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                 class members insofar as Plaintiff has no interests that are averse to the absent

                 class members. The Plaintiff is committed to vigorously litigating this matter.

                 Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                 complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

                 any interests which might cause them not to vigorously pursue the instant class

                 action lawsuit.

             e. Superiority: A class action is superior to the other available means for the fair

                 and efficient adjudication of this controversy because individual joinder of all

                 members would be impracticable. Class action treatment will permit a large

                 number of similarly situated persons to prosecute their common claims in a single

                 forum efficiently and without unnecessary duplication of effort and expense that

                 individual actions would engender.

     17.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

  is also appropriate in that the questions of law and fact common to members of the Plaintiff

  Class predominate over any questions affecting an individual member, and a class action is

  superior to other available methods for the fair and efficient adjudication of the controversy.

     18.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

  the time of class certification motion, seek to certify a class(es) only as to particular issues

  pursuant to Fed. R. Civ. P. 23(c)(4).



                                                5
Case 3:21-cv-14631-ZNQ-TJB Document 1 Filed 08/05/21 Page 6 of 11 PageID: 6




                                       FACTUAL ALLEGATIONS

     19.        Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  numbered above herein with the same force and effect as if the same were set forth at length

  herein.

     20.        Defendant Convergent Outsourcing, Inc. is one of America’s leading collection

  agencies with offices across the country. Defendant specializes in receivables management and

  operates as a third-party debt collector.

     21.        As a debt collection agency, Defendant collects and attempts to collect outstanding

  debts and unpaid bills.

     22.        Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. § 1692a(6).

     23.        Some time prior to March 16, 2021, on a date better known by Defendant, upon

  information and belief, an obligation was incurred by Plaintiff to the original creditor, Optimum.

  The subject debt was allegedly incurred by Plaintiff solely for personal, household or family

  purposes, specifically internet and telecommunications services.

     24.        Optimum is a “creditor” as defined by 15 U.S.C. § 1692a (4).

     25.        The Plaintiff is a “consumer” as defined by 15 U.S.C.§ 1692a(3).

     26.        The subject obligation is consumer-related, and therefore a “debt” as defined by 15

  U.S.C.§ 1692a(5).

     27.        Upon information and belief, Optimum contracted Defendant for the purpose of debt

  collection.

                               Violation – March 16, 2021 Collection Letter

     28.        On or about March 16, 2021, the Defendant sent the Plaintiff a collection letter

  regarding the subject debt. (See “Letter” at Exhibit A.)



                                                  6
Case 3:21-cv-14631-ZNQ-TJB Document 1 Filed 08/05/21 Page 7 of 11 PageID: 7




     29.       In the Letter, Defendant attempts to collect a total balance of $479.96, which includes

  $180.00 of “Equipment Cost”.

     30.       The Letter says nothing further about the nature of the equipment cost or any

  alternative means of satisfying the equipment cost.

     31.       Upon information and belief, if Plaintiff would return the equipment which forms

  the basis of the charge, the balance would be reduced significantly due to a credit for the returned

  equipment.

     32.       Defendant’s Letter makes no mention at all of this possibility.

     33.       It is deceptive to list a charge for equipment and not to make any mention of the

  possibility of reducing the charge significantly (or completely) by simply returning the

  equipment.

     34.       By listing an Equipment Balance and not stating the plain and simple way in which

  Plaintiff can remedy this Balance, Defendant has deceptively misled Plaintiff by implying that

  the Equipment Balance is fixed and cannot be remedied or mitigated.

     35.       These violations by Defendant were knowing, willful, negligent and/or intentional,

  and Defendant did not maintain procedures reasonably adapted to avoid any such violations.

     36.       Defendant’s collection efforts with respect to the subject debt from Plaintiff caused

  Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides

  Plaintiff with the legally protected right not to be misled or treated unfairly with respect to any

  action regarding the collection of any consumer debt.

     37.       Moreover, the subject total debt continued to accrue interest and fees, which continue

  to burden Plaintiff with additional fees that could have been avoided.




                                                  7
Case 3:21-cv-14631-ZNQ-TJB Document 1 Filed 08/05/21 Page 8 of 11 PageID: 8




      38.     Plaintiff could have avoided these additional amounts as well as mitigated the total

  debt owed by merely returning the equipment - had she known that such an option was available.

      39.     Generally, these representations or omissions are material because they are likely to

  affect a consumer’s choice or conduct regarding how to respond to an allegedly outstanding debt

  claim and are likely to mislead consumers acting reasonably under the circumstances.

      40.     Specifically, Defendant’s careless, deceptive, misleading and unfair representations

  with respect to its collection efforts were material misrepresentations that affected and frustrated

  Plaintiff's ability to intelligently respond to Defendant’s collection efforts because Plaintiff was

  not made aware that she had a simple way to avoid a significant amount of debt - by merely

  returning the equipment.

      41.     Plaintiff was confused and misled to her detriment by the statements in the dunning

  letter, and relied on the contents of the letter to her detriment.

      42.     Plaintiff would have pursued a different course of action were it not for Defendant’s

  statutory violations.

      43.     Congress is empowered to pass laws and is well-positioned to create laws that will

  better society at large.

      44.     As it relates to this case, Congress identified a concrete and particularized harm with

  a close common-law analogue to the traditional tort of fraud.

      45.     Now, consumers have a right to receive proper notice of their debts. When a debt

  collector fails to effectively inform the consumer of how much they owe or how to satisfy their

  debt, in violation of statutory law, the debt collector has harmed the consumer.

      46.     Defendant’s collection efforts with respect to this alleged debt from Plaintiff caused

  Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides



                                                  8
Case 3:21-cv-14631-ZNQ-TJB Document 1 Filed 08/05/21 Page 9 of 11 PageID: 9




  Plaintiff with the legally protected right not to be misled or treated unfairly with respect to any

  action regarding the collection of any consumer debt.

     47.     As a result of Defendant’s deceptive, misleading and unfair debt collection practices,

  Plaintiff has been damaged.

                                               COUNT I

        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                          15 U.S.C. §1692e et seq.

     48.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     49.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     50.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     51.     Defendant violated §1692e:

             a. As the Letter it is open to more than one reasonable interpretation, at least one of

                 which is inaccurate.

             b. By making a false and misleading representation in violation of §1692e(10).

     52.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant’s

  conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.




                                                9
Case 3:21-cv-14631-ZNQ-TJB Document 1 Filed 08/05/21 Page 10 of 11 PageID: 10




                                                COUNT II

          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692f et seq.

       53.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

       54.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

       55.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

   unconscionable means in connection with the collection of any debt.

       56.     Defendant violated this section by omitting a simple way in which Plaintiff can

   remedy or mitigate the Equipment Balance stated in their letter.

       57.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant’s

   conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                 DEMAND FOR TRIAL BY JURY


       58.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.




                                                 10
Case 3:21-cv-14631-ZNQ-TJB Document 1 Filed 08/05/21 Page 11 of 11 PageID: 11




                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Channa Lefkowitz, individually and on behalf of all others

similarly situated, demands judgment from Defendant Convergent Outsourcing, Inc. as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Yaakov Saks, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


       Dated: August 5, 2021                                Respectfully Submitted,

                                                            STEIN SAKS, PLLC
                                                            _/s/ Yaakov Saks ________
                                                            Yaakov Saks, Esq.
                                                            One University Plaza, Ste. 620
                                                            Hackensack, NJ 07601
                                                            Ph: 201-282-6500
                                                            Fax: 201-282-6501
                                                            ysaks@steinsakslegal.com
                                                            Counsel for Plaintiff




                                                11
